DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because it is unclear if the structure of “50” that is being positioned between fig. 3 and fig. 4 is part of fig. 3 or is part of fig. 4, some form of connection such as a bracket or connecting axis is needed to show that “50” is part of an assembly, if the arrow to the right of “50” is meant to show the connection, then the arrow needs to connect to “50”. See 37 CFR 1.84(h)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim  4 is objected to because of the following informalities:  
In Claim 4, line 2, the term “a least one” is suggested to be changed to --at least one-- in order to fix typographical error. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a filtration unit” (claim 1, line 2, claim 14, line 2, claim 16, line 2, the term “unit” is the generic placeholder, and given the context, the term “filtration” is the function, since the unit would have to be performing the filtration to be considered as a filtration unit). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “wherein the tube is polyethylene” (line 1) is unclear as to what the scope of the claim is, is the applicant trying to claim that the tube comprises polyethylene or the tube is polyethylene, if so, it is unclear as to how a tube which is a physical structure is a material which is polyethylene.
Regarding claim 18, the limitation “a tube” (line 2) is unclear if the tube in line 2 is referring to the tube being claimed in claim 16, line 2 or not. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (2006/0231100).
	Regarding claim 1, Walker discloses a powered air-purifying respirator assembly (10, fig. 1, paragraph 0034), comprising a tube (14 and 15, see figs. 1-3, paragraph 0034) extending from a filtration unit (16, fig. 1, paragraph 0034) to a head piece system (18 and 44, see fig. 1, paragraph 0034), the tube biased toward a looped position where the tube includes a tube (see paragraphs 0035-0036, Walker discloses that the tube 15 comprises a spirally wound cord, a spirally wound cord would have a loop, and further discloses that the spirally wound cord allows the hose to have a tendency to contract when extended from a neutral position and extended when compressed from the neutral position, therefore, the hose is biased toward a looped position, the looped position being defined as the neutral position of the spirally wound cord, furthermore, Walker cited UK patent 1,419,841 to disclose such a structure).
	Regarding claim 2, Walker discloses that the filtration unit (see 16, fig. 1, paragraph 0034) and the headpiece system (see 18 and 14, fig. 1, paragraph 0034).
	Regarding claim 3, Walker discloses that the headpiece system includes a hood and a mask (hood is the cover of 18 that forms the opening for a face shield/visor, see fig. 1, the system is a closed system (see paragraph 0034) therefore, the structure that is transparent and cover the nose and eye as shown would be the mask/visor, this is interpreted in the same manner as the applicant’s specification). 
	Regarding claim 4, Walker discloses a blower (22 and 20, fig. 1, paragraph 0034) of the filtration unit (16, fig. 1, paragraph 0034) that forces air through at least one filter (24, fig. 1) of the filtration unit and into the tube (see fig. 1, as shown, the blower forces air through 24). 

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1-5, 7, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boffey (2017/0136268) in view of Smart (4,685,456).
Regarding claim 1, Boffey discloses a powered air-purifying respirator (PAPR) assembly (entire device shown in fig. 3, see paragraphs 0031-0040) comprising: a tube (44, fig. 3, paragraph 0039) extending from a filtration unit (41, 42 and 43, see fig. 3, paragraph 0039) to a headpiece system (10 comprising 11 and 12, see fig. 3, paragraph 0031), but fails to disclose that the tube is biased toward a looped position where the tube includes a loop. 
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Boffey to be the tube that is biased toward a looped position where the tube includes a loop as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 2, the modified Boffey discloses that the PAPR assembly comprises the filtration unit (41, 42 and 43, see fig. 3, paragraph 0039 of Boffey) and the headpiece system (10 comprising 11 and 12, see fig. 3, paragraph 0031 of Boffey). 
Regarding claim 3, the modified Boffey discloses that the headpiece system includes a hood (hood is 11, see figs. 1 and 3, paragraph 0031 of Boffey) and a mask (mask is considered as visor 12 of Boffey, which is interpreted in the same manner as the applicant’s mask, see paragraphs 0031-0032 of Boffey).
Regarding claim 4, the modified Boffey discloses a blower (42 of Boffey, fig. 3 and paragraphs 0039-0040 of Boffey) of the filtration unit that forces air through at least one filter of the filtration unit and into the tube (see paragraphs 0037-0039 of Boffey, Boffey discloses that the fan and filter are responsible for suppling filter air under pressure to the helmet, either by pulling air through the filter or pushing air through the filter, the fan would be the source of creating the force air through the filter 43).
Regarding claim 5, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) is thermal-formed when the tube is disposed about a mandrel (col 5, lines 36-49 of Smart, Smart discloses that the tubing 20 is formed by extrusion then is placed on a mandrel and then heated to plastically deform).
Regarding claim 7, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) lacks a metal or metal alloy helix reinforcement (col 4, lines 22-67 and col 5, lines 1-49 of Smart and full disclosure of Smart, Smart is silent as to the tube having any kind of metal reinforcement, rather, the tube is extruded from polyurethane and then heated). 

    PNG
    media_image1.png
    596
    981
    media_image1.png
    Greyscale

Regarding claim 9, the modified Boffey discloses that a first end portion of the tube is connected to the filtration unit and an opposite second end portion of the tube is connected to the headpiece system (see fig. 3 of Boffey, as shown, tube (44) comprise a first end portion that is connected to the filtration unit and an opposite second end portion connected to the headpiece system, after the modification with Smart, the tube 20 of Smart would take the place of 44 of Boffey, see the annotated-Smart figs. 2-3 above). 
Regarding claim 10, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) is biased toward the looped position such that a size of the loop decreases when the first end portion is moved away from the second end portion, and the size of the loop increases when the first end portion is moved toward the second end portion (see figs. 2-3 and col 4, lines 22-67 and col 5, lines 1-49 of Smart, since the tube 20 is flexible and self-retracting, the tube is capable of being manipulated (manipulated by a person holding the tube and pull and push at a particular angle/direction and force) such that the loop decreases when the first end portion is moved away from the second end portion, and the size of the loop increases when the first end portion is moved toward the second end portion).
Regarding claim 11, the modified Boffey discloses that the loop extends from a first portion of the tube that connects to the filtration unit to a second portion of the tube that connects to the headpiece system (see tube 20 in figs. 1-3 of Smart, and col 4, lines 22-67 and col 5, lines 1-49 of Smart, as shown, the tube comprises a loop, the loop would extend from the first portion of the tube that connects to the filtration unit to a second portion of the tube that connects to the headpiece system, see the annotated-Smart figs 2-3 above).
Regarding claim 12, the modified Boffey discloses that the PAPR assembly is worn by a user, the loop curves laterally outward and upward from the first portion to a first side of the user, and curves laterally outward and downward from the second portion to the first side of the user (see fig. 1 of Smart for reference, the loop of tube 20 of Smart is three dimensional, which would curves laterally outward and upward from the first portion to a first side of the user, and curves laterally outward and downward from the second portion to the first side of the user when the first portion is placed under the second portion, see the annotated-Smart figs 2-3 above, once 20 of Smart is placed in place of 44 of Boffey, when the first portion is placed under the second portion, the tube 20 of Smart having the loop would be capable of curving laterally outward and upward from the first portion to a first side of the user, and curving laterally outward and downward from the second portion to the first side of the user). 
Regarding claim 13, Boffey discloses a method of providing a powered air-purifying respirator (PAPR) assembly (entire device shown in fig. 3, see paragraphs 0031-0040) comprising: a tube (44, fig. 3, paragraph 0039) extending from a filtration unit (41, 42 and 43, see fig. 3, paragraph 0039) to a headpiece system (10 comprising 11 and 12, see fig. 3, paragraph 0031), but fails to disclose a manufacturing process comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat-treating the tube; and removing the mandrel from the tube, the tube biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop.
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)) and a method of manufacturing for the tube comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat treating the tube; and removing the mandrel from the tube, the tube is biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop (see col 5, lines 36-49, Smart discloses that the tube is extruded, the tube is then helically wound on a mandrel, the section 26 is then heated to plastically deform the tube in the central section 26, after cooling, the tubing is removed from the mandrel (wherein removing the tube from the mandrel would be the same as removing the mandrel from the tube (relatively speaking)), and as disclosed by Smart the tube is self-retracting, therefore, after the cooling the tube would be biased as stated above) and the method including connecting a first end portion of the tube to a flow source (14) and connecting an opposite second end portion of the tube to a headpiece system (40 or headpiece shown in fig. 4, see fig. 1, see col 5, lines 50-68).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Boffey to be the tube that is biased toward a looped position where the tube includes a loop, and the method of Boffey to have the manufacturing method as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 14, the modified Boffey discloses the step of connecting a first end portion of a tube to a filtration unit and connecting an opposite, second end portion of the tube to a headpiece system (see fig. 3 of Boffey, Smart discloses that the ends 22 and 24 of tube 20 are provided with fittings 42, after the modification with Boffey, the tube 20 would have a first end (first fitting 42 of Smart) to be connected to the filtration unit and a second end portion (second fitting 42 on opposite end of Smart) to be connected to the headpiece system). 
Regarding claim 16, Boffey discloses a method of providing a powered air-purifying respirator (PAPR) assembly (entire device shown in fig. 3, see paragraphs 0031-0040) comprising: a tube (44, fig. 3, paragraph 0039) extending from a filtration unit (41, 42 and 43, see fig. 3, paragraph 0039) to a headpiece system (10 comprising 11 and 12, see fig. 3, paragraph 0031), but fails to disclose connecting a first end portion of a tube to a filtration unit and connecting an opposite, second end portion of the tube to a headpiece system, the tube biased toward a looped position. 
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)) and a method of manufacturing for the tube comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat treating the tube; and removing the mandrel from the tube, the tube is biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop (see col 5, lines 36-49, Smart discloses that the tube is extruded, the tube is then helically wound on a mandrel, the section 26 is then heated to plastically deform the tube in the central section 26, after cooling, the tubing is removed from the mandrel (wherein removing the tube from the mandrel would be the same as removing the mandrel from the tube (relatively speaking)), and as disclosed by Smart the tube is self-retracting, therefore, after the cooling the tube would be biased as stated above) and the method including connecting a first end portion of the tube to a flow source (14) and connecting an opposite second end portion of the tube to a headpiece system (40 or headpiece shown in fig. 4, see fig. 1, see col 5, lines 50-68).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Boffey to be the tube that is biased toward a looped position where the tube includes a loop, and method of Boffey to have the manufacturing method as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 17, the modified Boffey discloses the step of communicating air through the tube from the filtration unit to the head piece system (see paragraphs 0037 and 0039-0040 of Boffey, Boffey discloses supplying filter air to the helmet 10/12). 
Regarding claim 18, the modified Boffey discloses that the method comprising, prior to the connecting, reorienting a tube to have a loop by placing the tube about a mandrel and then heat-treating the tube (see col 5, lines 36-49 of Smart, it is inherent that the step of manufacturing the tube would take place before putting the tube of Smart onto the PAPR of Volmer, since the manufacturing of the tube needs to take place first since Smart discloses that the tube is extruded and then placed on a mandrel). However, if there is doubt that the modified Volmer discloses the step of reorienting before the step of connection, the feature of choosing to connect the tube to the facepiece system and the filtration unit before or after reorienting on the mandrel is considered as an obvious manufacturing process design choice, since either steps taking place first would yield the same product, and since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected results. MPEP 2144.04(IV). (C)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boffey (2017/0136268) in view of Smart (4,685,456) as applied to claim 1 above, and further in view of Sullivan (4,009,734).
Regarding claim 6, the modified Boffey discloses that the tube is made from polyurethane (col 5, lines 36-49 of Smart), but fails to disclose that the tube is made from polyethylene. 
However, Sullivan teaches a coiled tube (10, fig. 1) that is biased toward a looped position (see abstract) comprising polyethylene or polyurethane (see col 5, lines 10-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of the modified Boffey to have polyethylene as taught by Sullivan for the purpose of providing an alternative flexible material that can be used to formed a self-retracted hose, and for the purpose of providing a material that is readily available and does not corrode. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boffey (2017/0136268) in view of Smart (4,685,456), or alternatively Boffey (2017/0136268) in view of Smart (4,685,456) and Sumi (4,424,834).
Regarding claim 8, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) is extruded (col 5, lines 36-49 of Smart), but fails to disclose that the tube is blow molded. However, the claimed phrase “wherein the tube is blow molded” is being treated as a product by process limitation; that is, that the tube is made by blow molding. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
Thus, even though the modified Boffey is silent as to the process used to mold the tube is blow molding, it appears that the product in the modified Boffey would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a molded polymer material. 
However, if there is any doubt that the product being made by the extrusion process are not the same as the claimed invention. Sumi teaches a tube that is elastic shaped and can be made from blow molding (see col 8, lines 14-29 and full disclosure, the application of the product can include tubes and hoses and further discloses in claim 14 that the elastic shaped article is a hollow tube and is formed by being blow molded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of the modified Boffey to be made from blow molded process as taught by Sumi for the purpose of providing an alternative molding process that can shape a polymer tube. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boffey (2017/0136268) in view of Smart (4,685,456) and Sumi (4,424,834).
Regarding claim 15, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) is extruded (col 5, lines 36-49 of Smart) before reorienting (see col 5, lines 36-49 of Smart), but fails to disclose blow molding before reorienting. 
However, if there is any doubt that the product being made by the extrusion process are not the same as the claimed invention. Sumi teaches a tube that is elastic shaped and can be made from blow molding (see col 8, lines 14-29 and full disclosure, the application of the product can include tubes and hoses and further discloses in claim 14 that the elastic shaped article is a hollow tube and is formed by being blow molded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and method of the modified Boffey to be made from blow molded process instead of extrusion as taught by Sumi for the purpose of providing an alternative molding process that can shape a polymer tube. 
After the modification, the tube would be blow molded before reorienting. 
Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Volmer (2017/0001048) in view of Smart (4,685,456).
Regarding claim 13, Volmer discloses a method of providing a powered air-purifying respirator (PAPR) assembly (entire device 100 shown in fig. 2) comprising: connecting a first end portion (end 116, see fig. 2) of a tube to a filtration unit (102), and connecting an opposite, second end portion (118, fig. 2) of the tube to a headpiece system (104, fig. 2, paragraph 0035, as shown, the disclosure discloses the connection of a tube to a facepiece and filtering unit, therefore, to make the device there would be a method that involves connecting the first portion and the second portion), but fails to disclose a manufacturing method comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat-treating the tube; and removing the mandrel from the tube, the tube biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop.
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)) and a method of manufacturing for the tube comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat treating the tube; and removing the mandrel from the tube, the tube is biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop (see col 5, lines 36-49, Smart discloses that the tube is extruded, the tube is then helically wound on a mandrel, the section 26 is then heated to plastically deform the tube in the central section 26, after cooling, the tubing is removed from the mandrel (wherein removing the tube from the mandrel would be the same as removing the mandrel from the tube (relatively speaking)), and as disclosed by Smart the tube is self-retracting, therefore, after the cooling the tube would be biased as stated above) and the method including connecting a first end portion of the tube to a flow source (14) and connecting an opposite second end portion of the tube to a headpiece system (40 or headpiece shown in fig. 4, see fig. 1, see col 5, lines 50-68).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Volmer to be the tube that is biased toward a looped position where the tube includes a loop, and the method of Volmer to have the manufacturing method as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 14, the modified Volmer discloses the step of connecting a first end portion of a tube to a filtration unit and connecting an opposite, second end portion of the tube to a headpiece system (fig. 2, paragraph 0035 of Volmer, as shown, the disclosure discloses the connection of a tube to a facepiece and filtering unit, therefore, to make the device there would be a method that involves connecting the first portion and the second portion) to be connected to the headpiece system, and Smart discloses that the ends 22 and 24 of tube 20 are provided with fittings 42, after the modification with Volmer, there would need to be a method of assembling the PAPR by connecting the tube to the filtration unit and the headpiece system). 
Regarding claim 16, Volmer discloses a method of providing a powered air-purifying respirator (PAPR) assembly (entire device 100 shown in fig. 2) comprising: connecting a first end portion (end 116, see fig. 2) of a tube to a filtration unit (102), and connecting an opposite, second end portion (118, fig. 2) of the tube to a headpiece system (104, fig. 2, paragraph 0035, as shown, the disclosure discloses the connection of a tube to a facepiece and filtering unit, therefore, to make the device there would be a method that involves connecting the first portion and the second portion), but fails to disclose that the tube biased toward a looped position.
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)) and a method of manufacturing for the tube comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat treating the tube; and removing the mandrel from the tube, the tube is biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop (see col 5, lines 36-49, Smart discloses that the tube is extruded, the tube is then helically wound on a mandrel, the section 26 is then heated to plastically deform the tube in the central section 26, after cooling, the tubing is removed from the mandrel (wherein removing the tube from the mandrel would be the same as removing the mandrel from the tube (relatively speaking)), and as disclosed by Smart the tube is self-retracting, therefore, after the cooling the tube would be biased as stated above) and the method including connecting a first end portion of the tube to a flow source (14) and connecting an opposite second end portion of the tube to a headpiece system (40 or headpiece shown in fig. 4, see fig. 1, see col 5, lines 50-68).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Volmer to be the tube that is biased toward a looped position where the tube includes a loop, and the method of Volmer to have the manufacturing method as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 17, the modified Volmer discloses the step of communicating air through the tube from the filtration unit to the headpiece system (see fig. 2 and paragraphs 0038-0039 of Volmer).
Regarding claim 18, the modified Volmer discloses that the method comprising, prior to the connecting, reorienting a tube to have a loop by placing the tube about a mandrel and then heat-treating the tube (see col 5, lines 36-49 of Smart, it is inherent that the step of manufacturing the tube would take place before putting the tube of Smart onto the PAPR of Volmer, since the manufacturing of the tube needs to take place first since Smart discloses that the tube is extruded and then placed on a mandrel). However, if there is doubt that the modified Volmer discloses the step of reorienting before the step of connection, the feature of choosing to connect the tube to the facepiece system and the filtration unit before or after reorienting on the mandrel is considered as an obvious manufacturing process design choice, since either steps taking place first would yield the same product, and since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected results. MPEP 2144.04(IV). (C)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Volmer (2017/0001048) in view of Smart (4,685,456) and Sumi (4,424,834).
Regarding claim 15, the modified Volmer discloses that the tube (106 of Volmer modified to be tube 20 of Smart) is extruded (col 5, lines 36-49 of Smart) before reorienting (see col 5, lines 36-49 of Smart), but fails to disclose blow molding before reorienting. 
However, if there is any doubt that the product being made by the extrusion process are not the same as the claimed invention. Sumi teaches a tube that is elastic shaped and can be made from blow molding (see col 8, lines 14-29 and full disclosure, the application of the product can include tubes and hoses and further discloses in claim 14 that the elastic shaped article is a hollow tube and is formed by being blow molded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and method of the modified Volmer to be made from blow molded process instead of extrusion as taught by Sumi for the purpose of providing an alternative molding process that can shape a polymer tube. 
After the modification, the tube would be blow molded before reorienting. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huh (2016/0001102) is cited to show a PAPR having a hood, a tube, and a filtration unit. 
Kim (KR 10-2020-0020466) is cited to show a coiled tubing for a powered respirator. 
Kumar (2019/0151685) is cited to show a powered respirator comprising a hose and a filtration unit. 
Kilmer (2019/0126077) is cited to show a headpiece system, a hose, and a filtration unit. 
Payton (9,440,039) is cited to show a gas delivery device comprising a coiled tube. 
Poliard (8,584,674) is cited to show a coiled hose comprising a loop. 
Beizndtsson (2003/0024529) is cited to show a filtration unit, a tube, and a headpiece system comprising a mask and a hood. 
Ramos (5,232,645) is cited to show ap process of making a coiled tubing comprising a mandrel. 
Schneider (4,712,594) is cited to show a coil tube comprising a loop. 
Zien (4,373,522) is cited to show an emergency fresh air supply device comprising a coiled hose having a loop. 
Bos (4,349,490) is cited to show a process of curving a casing of stretched plastic material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785